Notice of Pre-AIA  or AIA  Status
		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
1.		The after final amendment dated 18 May 2021 has been entered into the record and has been fully considered. Claims 9-11 have been cancelled. Claims 1-8, 12-17, 20 and 28-29 are currently pending.

Rejections withdrawn
2.		Upon consideration of cancellation of claims 9-11, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description for new matter, is withdrawn. 
	
Reasons for allowance
3.		The following is an examiner's statement of reasons for allowance: 
4.		The claims of the instant application are directed to a method of promoting neural growth or survival in a subject in response to herpes simplex virus (HSV) infection, comprising administering a therapeutically effective amount of an IL-17c protein to the subject. Claims 28 and 29 recite a method of reducing or delaying chemotherapy associated neuron apoptosis in a cell in vitro. 
5.		Prior art considered pertinent to applicant's disclosure:
Glasebrook et al (US PGPB 20060083713, 4/20/2006) (371 of WO/2002/033083) 
Glasebrook et al teach administering a human IL-17 related peptide – LP-48, for treating various diseases that are infectious or inflammation mediated - including cancers and autoimmune diseases like multiple sclerosis (Abstract; para 0002; Example 23), wherein SEQ ID NO: 2 of LP-48 (claim 39) has100% identity with instant SEQ ID NO: 1. The reference teaches that LP-48 has previously been reported in the art as IL-17C (para 0020). The reference also teaches that 
 

Chen et al US PGPB 20030008815, 1/9/2003 
Chen et al teach an isolated PRO1122 (UNQ561) peptide, which is a novel cytokine designated as IL-17C (SEQ ID NO: 4) (para 0454), wherein SEQ ID NO: 4 of PRO1122 (para 0453, Fig. 4) is 100% identical to instant SEQ ID NO:1. The reference generally teaches that the peptide can be used for treating immune related disorders like demyelinating polyneuropathy (claims 10, 22-23; para 0024, para 0403, 0418), infectious disease like herpes (para 0192, 0424), or cancers (like of the head or neck) by administered along with a chemotherapeutic agent or alone, based upon administration regimes (para 0344). The reference however, does not teach addition of the inventive peptide to a cell in vitro for reducing or delaying chemotherapy associated neuronal apoptosis. The reference also does not teach treating neuronal pathology in response to HSV infection.


Ebner et al USPGPB 20030003545, 1/2/2003 
Ebner et al. teach IL-21 peptide of SEQ ID NO: 29 (para 0035) which has 100% identity with instant SEQ ID NO: 1, wherein the peptides can be useful in disorders related to neurogenesis (para 0007). The reference teaches that IL-21 can be used for treating central and peripheral neuropathy (like resulting from chemotherapy) (para 0252). The reference also teaches that IL-21 polypeptide can be used for treating symptoms of infectious diseases caused by viruses that include herpes simplex (para 0244). Although the reference generally teaches neurogenesis and viral infections that can be treated using IL-21 polypeptide, the reference does not teach treating neuronal pathology specifically in response to HSV infection (rather teaches a laundry list of viral diseases). The reference also does not teach or suggest addition of the inventive peptide to a cell in vitro for reducing or delaying chemotherapy associated neuronal apoptosis.

6.		The prior art does not teach or suggest the instantly claimed method of promoting neural growth or survival in response to a HSV infection in a subject by administering IL-17c to the subject. The prior art also does not teach a method of reducing or delaying chemotherapy induced neuron apoptosis by administering to the cell IL-17c before chemotherapy.
	
7.		The claims are directed to patent eligible subject matter under 35 USC 101. The specification is enabled for the invention. The claims also meet 35 U.S.C. 112- second paragraph requirements because the claims point out and distinctly claim the invention. 
 
.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
9.		Claims 1-8, 12-17, 20 and 28-29 are allowed.

Advisory information
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can 
normally be reached on M-F 9:00am-5:00pm.
11.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
15 June 2021


/GREGORY S EMCH/Primary Examiner, Art Unit 1699